Title: To Thomas Jefferson from Patrick White, 19 May 1796
From: White, Patrick
To: Jefferson, Thomas


                    
                        Sir
                        Petersburg May 19th. 1796
                    
                    I am favoured with yours of the 7th. which came to me by the hands of Messrs. Buchannan Dunlop & Co. the 14th. I never knew that John Banisters debt to you was partly a Bill of exchange and a note, as this is the case if you will forward them to your friends in Richmond with a Receipt in full for the debt he owed you I will pay your demand of Sixty three pounds three shillings and 8d. current money though you will please observe you charge interest on £34.2.4 from 1st. January 91 until the 5th. of the present month. I think with you that interest is but a trifling compensation for the service you rendered Mr. Banister in France yet I must in every Respect be governed by the Law in what I do as administrator to his Estate. I fear there will be a deficiency in his personal estate towards the payment of the different demands. I am wh. Respect &C.
                    
                        P. W
                    
                